Citation Nr: 1044464	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Review of the Veteran's claims file shows that the Veteran's 
claimed in-service stressor events, including being exposed to 
sniper and mortar attacks while in the 39th Engineer Battalion, 
were verified by the United States Armed Services Center for 
Reserch of Unit Records (JSRRC) in July 2007.  In a June 2008 
deferred rating decision, the RO conceded JSRRC's verification of 
the Veteran's in-service stressor events and requested a VA 
examination/medical opinion to determine if the Veteran has a 
confirmed diagnosis of PTSD.

In August 2008, the Veteran underwent a VA examination, in which 
the Veteran was not found to have fully met the criteria for 
PTSD.  The VA examiner noted review of the Veteran's claims file 
and specified that although the Veteran had some avoidance 
behavior, there was no evidence of nightmares, startle response, 
intrusive thoughts, or guilt feelings.  However, no comment was 
made with regards to August 2005, October 2006, and May 2007 
private treatment letters from Dr. Mitchell Young, Ph.D., which 
discussed the Veteran's complaints, treatment, and diagnosis of 
PTSD.  Specifically, Dr. Young noted the Veteran's PTSD symptoms 
included nightmares in the October 2006 letter, intrusive 
thoughts in the August 2005 letter, and survivor's guilt in the 
October 2006 and May 2007 letters.  Because VA undertook to 
provide an examination and medical opinion, the Board must ensure 
that such an opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).

Furthermore, the Board notes the Veteran's private treatment 
letters from Dr. Young, as discussed above; however, the private 
treatment records associated with these letters are absent from 
the Veteran's claims file.  In the August 2005 letter, Dr. Young 
reported to have been treating the Veteran for nine months; hence 
the Board concludes that treatment approximately began in 
December 2004.  Since VA has notice of outstanding private 
treatment records that are relevant to the claim on appeal, VA 
has a duty to obtain those records.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c) (2010).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Obtain the necessary authorization from 
the Veteran to obtain the Veteran's clinical 
and/or hospitalization records from Dr. 
Mitchell Young of Behavioral Medicine and 
Addictive Disorders in Monroe, Louisiana, 
dated from December 2004 to present.  All 
efforts to obtain such records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.  If the requested information 
is unavailable, the Veteran and his 
representative should be apprised of such and 
given the opportunity to submit the requested 
information as required under 38 U.S.C.A. 
§ 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Subsequently, contact the VA examiner who 
conducted the August 2008 VA medical 
examination and ask the examiner to review 
the claims file, particularly the verified 
stressors in the June 2008 deferred rating 
decision, for the purpose of determining 
whether the in-service stressors caused the 
current psychiatric symptoms and whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV).  The descriptive definition 
of a stressor in DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which 
both of the following were present: (1) the 
person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of himself or others, and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

If the Veteran's claimed in-service stressors 
can be independently corroborated, they must 
be clinically evaluated in accordance with 
the provisions of DSM-IV.  If the Veteran is 
found to have PTSD, the examiner is requested 
to identify the diagnostic criteria, 
including the specific stressor or stressors 
supporting the diagnosis.  If the Veteran is 
found to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
diagnosed psychiatric illness is related to 
service.

The claims file must be made available to the 
examiner for review, including the Veteran's 
private treatment records and letters from 
Dr. Young.  The examination report should 
reflect that such review has been 
accomplished, including comments regarding 
the August 2005, October 2006, and May 2007 
private treatment letters from Dr. Young.

A rationale for any opinion reached must be 
provided.  If the examiner concludes that an 
opinion cannot be offered without engaging in 
speculation, then he/she should indicate this 
and explain the reason why an opinion would 
be speculative.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


